Filed 9/17/20 P. v. Adams CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                      B296145

         Plaintiff and Respondent,                               (Los Angeles County
                                                                 Super. Ct. No. VA146073)
         v.

PAUL ADAMS,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Joseph R. Porras, Judge. Affirmed.

     Christine M. Aros, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Roberta L. Davis,
Deputy Attorneys General, for Plaintiff and Respondent.

                                 _______________________
      Sentenced to nine years in state prison pursuant to a
negotiated plea agreement, Paul Adams appeals the trial court’s
denial of his motion requesting the court to recall his sentence
and exercise its discretion under Senate Bill No. 1393 (Stats.
2018, ch. 1013) to strike the serious felony enhancement imposed
pursuant to Penal Code1 section 667, subdivision (a)(1). Because
Adams’s judgment was final prior to the effective date of Senate
Bill No. 1393, we conclude the trial court lacked jurisdiction to
grant the motion for resentencing. We also reject Adams’s
personally filed claim that the court erred by failing to recall the
sentence pursuant to section 1170, subdivision (d)(1), and his
assertion of judicial misconduct. We affirm the judgment.

      FACTUAL AND PROCEDURAL BACKGROUND

      In 2017 Adams was charged with first degree burglary with
a person present (§ 459), three counts of obtaining money by false
pretenses (§ 532, subd. (a)), and three counts of theft from an
elder or dependent adult (§ 368, subd. (d)). In conjunction with
the burglary charge, the information alleged Adams had suffered
three prior serious felony convictions for the purposes of section
667, subdivision (a)(1). It also alleged Adams had suffered three
prior strike convictions within the meaning of the “Three Strikes”
law (§§ 667, subds. (b)-(j), 1170.12, subds. (a)-(d)).
      On May 3, 2018, Adams entered into a negotiated plea
agreement. Adams agreed to plead no contest to first degree
burglary and to admit one prior strike offense and one prior
conviction within the meaning of section 667, subdivision (a)(1).

1    All further undesignated statutory references are to the
Penal Code.




                                 2
In exchange, the allegation that a person was present during the
burglary would be stricken, and Adams would be sentenced to a
total of nine years in state prison: the low term sentence of two
years for the burglary, doubled under the Three Strikes law, plus
a consecutive five-year enhancement under section 667,
subdivision (a)(1). The trial court accepted the plea agreement
and orally imposed the agreed-upon sentence.
       The minute order from the sentencing hearing and the
abstract of judgment did not fully reflect the judgment as
pronounced. The minute order did not mention the resolution of
the person present allegation. The abstract of judgment
incorrectly listed Adams’s offense as “1st Degree Burglary, person
present” and described the offense as a violent felony.
       On November 21, 2018, Adams filed an informal request
asking the trial court to correct these errors and other perceived
inaccuracies in the abstract of judgment. That day, the trial
court corrected the May 3, 2018 minute order nunc pro tunc to
state that Adams had not admitted a person was present at the
time of the burglary. The court also ordered the clerk to prepare
a corrected abstract of judgment omitting the person present
language. The amended abstract of judgment, filed December 5,
2018, no longer stated a person had been present during the
burglary and did not describe the offense as a violent felony.
       Senate Bill No. 1393 took effect on January 1, 2019. (Stats.
2018, ch. 1013.) On January 15, 2019, Adams filed a motion in
which he asked the trial court to recall his sentence and strike
the five-year enhancement under section 667, subdivision (a)(1)
pursuant to the new law. The court denied the motion on
January 25, 2019. Adams appealed.




                                3
       We appointed counsel to represent Adams on appeal. After
examining the record, counsel filed an opening brief raising no
issues and asking this court to review the record independently
as required by People v. Wende (1979) 25 Cal.3d 436. On July 1,
2019, we advised Adams he had 30 days within which to
personally submit any contentions or issues he wished us to
consider. On July 12, 2019, Adams filed a supplemental brief
raising issues for us to consider on his behalf. He contended the
trial court’s November 2018 nunc pro tunc order constituted a
resentencing, meaning the judgment was not yet final when
Senate Bill No. 1393 became operative on January 1, 2019, and
the court was statutorily authorized to recall the sentence under
section 1170, subdivision (d)(1). Adams also alleged the trial
court engaged in misconduct by correcting the records of the
sentence by means of a nunc pro tunc order rather than by
acknowledging the request Adams had filed; by “suppressing”
Adams’s motion to correct his sentence; and by failing to state
reasons for its denial of the timely motion to recall the sentence.2
       We asked the parties to submit briefing on two questions:
was Adams entitled to a remand for the limited purpose of
allowing the trial court to exercise its discretion whether to strike
the five-year felony enhancement under section 667, subdivision
(a)(1) in light of Senate Bill No. 1393; and if so, was he required
to obtain a certificate of probable cause? Adams’s counsel
submitted a brief contending Adams was entitled to a remand so
the trial court could determine whether or not to strike the prior


2      Separately, Adams filed a petition for writ of habeas corpus
in propria persona on October 9, 2019 (Case No. B301327). The
petition will be decided by separate order.




                                  4
felony enhancement, and no certificate of probable cause was
necessary. In their brief, the People argued Adams was not
eligible for Senate Bill No. 1393 resentencing and the order
challenged on appeal was not appealable.
                         DISCUSSION

I.    Finality of the Judgment
      Effective January 1, 2019, Senate Bill No. 1393 amended
section 667, subdivision (a) and section 1385, subdivision (b) to
grant trial courts discretion to strike or dismiss a prior serious
felony conviction allegation for the purpose of the formerly
mandatory five-year enhancement set forth in section 667,
subdivision (a)(1). (Stats. 2018, ch. 1013, §§ 1–2.) This newly
granted sentencing discretion may be exercised as to any
defendant whose conviction is not final as of the effective date of
the amendment. (People v. Stamps (2020) 9 Cal.5th 685, 698–699
(Stamps); In re Estrada (1965) 63 Cal.2d 740, 742-748.)
      The judgment in this case was entered on May 3, 2018,
when Adams was convicted and sentenced. (People v. Karaman
(1992) 4 Cal.4th 335, 344, fn. 9 [“In a criminal case, judgment is
rendered when the trial court orally pronounces sentence”];
People v. Scott (2012) 203 Cal.App.4th 1303, 1324.) It does not
appear from the record that Adams obtained a certificate of
probable cause or appealed his conviction. Accordingly, his
conviction became final 60 days later, on July 2, 2018. (Cal.
Rules of Court, rule 8.308(a); People v. Buycks (2018) 5 Cal.5th
857, 876, fn. 5 [“A judgment becomes final when the availability
of an appeal and the time for filing a petition for certiorari with
the United States Supreme Court have expired”]; People v.
Alexander (2020) 45 Cal.App.5th 341, 344–345 (Alexander).)




                                5
Adams is therefore ineligible for resentencing under Senate Bill
No. 1393. (Alexander, at p. 345.)
       Adams argues the court’s nunc pro tunc order of November
21, 2018, “amended the judgment,” meaning his conviction was
not final until January 20, 2019. But the court’s nunc pro tunc
order did not amend the judgment; it corrected the record of the
judgment so it reflected the true facts of the judgment originally
rendered. “ ‘The function of a nunc pro tunc order is merely to
correct the record of the judgment and not to alter the judgment
actually rendered—not to make an order now for then, but to
enter now for then an order previously made.’ ” (Estate of
Eckstrom (1960) 54 Cal.2d 540, 544, italics omitted; In re
Candelario (1970) 3 Cal.3d 702, 705 [court has inherent power to
correct clerical errors in its records but may not, “under the guise
of correcting clerical error, . . . ‘revise its deliberately exercised
judicial discretion’ ”].) Accordingly, a nunc pro tunc order cannot
be used to modify a sentence from that which was intended and
imposed by the sentencing court. (People v. Borja (2002)
95 Cal.App.4th 481, 485.)
       A nunc pro tunc order is effective as of the date of the order
it corrects. (Sannmann v. Department of Justice (2020)
47 Cal.App.5th 676, 683; 7 Witkin, Cal. Procedure (5th ed. 2008)
Judgment, § 63.p. 598.) Neither the court’s correction of clerical
error in an abstract of judgment nor the amendment of an
abstract of judgment alters the judgment’s finality. (People v.
Humphrey (2020) 44 Cal.App.5th 371, 379–380.) Accordingly,
Adams’s judgment became final in July 2018; that finality was
not disturbed by the November 2018 nunc pro tunc order; and he
was not eligible for resentencing pursuant to Senate Bill
No. 1393.




                                  6
      Section 1237, subdivision (b) authorizes a defendant to
appeal “[f]rom any order made after judgment, affecting the
substantial rights of the party.” Because the court lacked
jurisdiction to grant Adams’s January 2019 motion for
resentencing, its order denying his motion did not affect his
substantial rights and is not an appealable postjudgment order.
(Alexander, supra, 45 Cal.App.5th at p. 345.)3

II.    Remaining Issues
       As noted, Adams personally filed a supplemental brief
advising us of issues he wished us to consider. We have
addressed the question of his eligibility for resentencing under
Senate Bill No. 1393. Our conclusion that the November 2018
nunc pro tunc order did not amend the judgment or constitute a
resentencing is also fatal to Adams’s contention that as of
January 2019 the trial court had jurisdiction to recall his
sentence under section 1170, subdivision (d)(1) on its own motion.
While section 1170, subdivision (d)(1) permits the trial court to
recall a sentence on its own motion within 120 days of
commitment, more than 120 days had elapsed since Adams’s May
2018 commitment by the time he filed his motion in January
2019. At that time the court no longer possessed jurisdiction to



3      Our conclusion that Adams is not entitled to a remand for
resentencing under Senate Bill No. 1393 makes it unnecessary to
address whether a certificate of probable cause was required. We
note this question has been resolved recently by the California
Supreme Court. (Stamps, supra, 9 Cal.5th at pp. 694–698 [no
certificate of probable cause required when seeking a remand for
resentencing under Senate Bill No. 1393].)




                                7
recall Adams’s sentence on its own motion under section 1170,
subdivision (d)(1).
       Adams’s allegations of judicial misconduct ascribe improper
motives to the trial court in connection with its orders correcting
the records from the sentencing hearing and denying the motion
for resentencing. As the above discussion demonstrates, the
court properly entered a nunc pro tunc order to ensure the
minute order and abstract of judgment accurately reflected the
sentencing proceedings, and it also correctly denied the motion
for resentencing because it lacked jurisdiction to grant the
requested relief. Adams has not established any misconduct.

                         DISPOSITION
      The order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    STRATTON, J.

We concur:




      BIGELOW, P. J.




      WILEY, J.




                                8